Exhibit 99.2 Case 3:09-cv-01337-JAPDocument 70Filed 08/17/2009Page 1 of 2 FOR PUBLICATION UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY : Civil Action No. 09-1337 (JAP) Inre:CONGOLEUMCORPORATION, : : Debtors. : ORDER : Before the Court is an appeal from two Orders of the Bankruptcy Court denying confirmation of an Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code dated November 14, 2008 (the “Plan”), submitted by the Plan Proponents1/Appellants, and dismissing the Debtors’ bankruptcy cases.This Court has jurisdiction to hear the instant appeal pursuant to 28 U.S.C. § 158(a). Oral argument was held on this matter on July 1, 2009.For the reasons stated in the accompanying Opinion,
